Case: 1:15-cv-04292 Document #: 185-2 Filed: 03/22/21 Page 1 of 5 PageID #:20550




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE: TESTOSTERONE REPLACEMENT          Master Docket No.: 1:14-cv-1748
THERAPY PRODUCTS LIABILITY
LITIGATION

This document relates to:

BRAD D. MARTIN                           Case No.     1:15-cv-4292

                   Plaintiff,            Judge:       Hon. Matthew F. Kennelly

v.

ACTAVIS INC., et al.

                   Defendants.




                                    Schedule B



               Defendants’ Witness List with Plaintiff’s Objections
Case: 1:15-cv-04292 Document #: 185-2 Filed: 03/22/21 Page 2 of 5 PageID #:20551




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    IN RE: TESTOSTERONE                                      MDL No. 2545
    REPLACEMENT THERAPY
    PRODUCTS LIABILITY LITIGATION                            Master Docket Case No. 1:14-cv-01748

                                                             Honorable Matthew F. Kennelly
    THIS DOCUMENTS RELATES TO:

    Brad Martin v. Actavis, Inc., et al.,
    Case No. 15-cv-04292




                           SCHEDULE B TO FINAL PRETRIAL ORDER
                            ACTAVIS DEFENDANTS’ WITNESS LIST

          Defendants Actavis, Inc., Actavis Pharma, Inc., and Actavis Laboratories UT, Inc.

(“Actavis Defendants”) will call or may call, subject to the Court’s ruling on motions in limine,

the following witnesses in their case in chief at the trial of this matter scheduled to begin on August

2, 2021:

                 Actavis Defendants’ Witness1                           Plaintiff’s Objection(s) to the Calling
                                                                        of the Witness
    I.     Actavis Corporate Witnesses
    1.    Lynne Amato (May call via deposition)
          Florida
    2.    Ralph Bobo (May call via deposition)
          100 Interpace Parkway
          Parsippany, New Jersey 07054
    3.    Wendy DeSpain (May call via deposition)
          Utah
    4.    Marianne Kenny (May call via deposition)
          3 Brockton Court
          Ringoes, New Jersey 08551

1
  Each witness’s trial appearance status is based on the current information available and policies in effect regarding
the COVID-19 pandemic, as well as the effect of COVID-19 on the witness based on that witness’s personal health
circumstances, including COVID-19 risk factors. Should additional or different information become available,
including should policies regarding COVID-19 testing and/or quarantine restrictions change, Actavis Defendants
reserve the right to amend a witness’s trial appearance status or otherwise request relief from the Court.
     Case: 1:15-cv-04292 Document #: 185-2 Filed: 03/22/21 Page 3 of 5 PageID #:20552




                  Actavis Defendants’ Witness1                   Plaintiff’s Objection(s) to the Calling
                                                                 of the Witness
      I.     Actavis Corporate Witnesses
      5.    Kiren Patel (Will call live)                         Objection.
            5 Giralda Farms                                      See explanation below.
            Madison, New Jersey 07940
      6.    Eric Pluckhorn (May call via deposition)
            436 Paul Drive
            Moorestown, New Jersey 08057
      7.    Venus Rosella (May call via deposition)
            19 Edgemere Road
            Neptune, New Jersey 07753
      II.    Expert Witnesses
      8.    Bruce C. Corser, M.D., M.B.A. (Will call live)
            8250 Kenwood Crossing Way, Suite 225
            Cincinnati, Ohio 45236
      9.    David W. Feigal, Jr., M.D., M.P.H. (Will call
            live)
            11806 Barranca Road
            Santa Rosa Valley, California 93012
      10.   Tung-Chin (“Mike”) Hsieh, M.D. (Will call live)
            UC San Diego Medical Center
            200 W. Arbor Drive
            San Diego, California 92103
      11.   Kevin Kip, Ph.D., FAHA, FAAS (Will call live)
            9120 Highland Ridge Way
            Tampa, Florida 33647
      12.   Milton Packer, M.D. (Will call live)
            9323 Preston Road
            Dallas, Texas 75225
      13.   Justin R. Victoria (Will call live)
            1 Farmhouse Lane
            Mendham, New Jersey 07945
      14.   Herbert Weisberg, Ph.D. (May call live)
            5145 Moneta Lane
            Apex, North Carolina 27559


            Actavis Defendants reserve the right to call in their own case, live or via deposition, any

     witness called by plaintiff. Further plaintiff has identified Luanne Martin as a fact witness who

     plaintiff will call live at trial. As such, Actavis Defendants have not included Ms. Martin on their

     witness list, and they have not designated any deposition testimony of Ms. Martin to play at trial.


                                                      2
 

Case: 1:15-cv-04292 Document #: 185-2 Filed: 03/22/21 Page 4 of 5 PageID #:20553




Actavis Defendants reserve the right to call Ms. Martin live or by deposition if she is not called as

a witness in plaintiff’s case in chief.

                                                     Respectfully submitted,


                                                     /s/ Jeffrey D. Geoppinger
                                                     Jeffrey D. Geoppinger
                                                     John R. Ipsaro
                                                     ULMER & BERNE LLP
                                                     600 Vine Street, Suite 2800
                                                     Cincinnati, Ohio 45202
                                                     Phone: (513) 698-5000
                                                     Fax: (513) 698-5001
                                                     Email: jgeoppinger@ulmer.com
                                                     Email: jipsaro@ulmer.com

                                                     Attorneys for Defendants Actavis, Inc.,
                                                     Actavis Pharma, Inc., and
                                                     Actavis Laboratories UT, Inc.




                                                 3
 Case: 1:15-cv-04292 Document #: 185-2 Filed: 03/22/21 Page 5 of 5 PageID #:20554




               Plaintiff’s Objection to the Calling of Kiren Patel

      While Mr. Patel was identified on Actavis Defendants’ initial disclosures,

Plaintiff believes the confusion surrounding who was a proper witness on that list,

Actavis’ delays in delivering discovery, and the incompleteness of the discovery

hampered Plaintiff’s ability to properly prepare for Mr. Patel as a witness.

      To offset these issues, Plaintiff requests the Court prevent Mr. Patel from

testifying. In the alternative, Plaintiff request the Court allow Plaintiff to obtain

Mr. Patel’s custodial file and his deposition in preparation for trial.

      Plaintiff raised these issues with Defendants in a meet and confer and

Defendants say they are still considering a compromise Plaintiff offered in which

Plaintiff would waive his objection in exchange for production of the custodial file,

but not deposition.
